FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: November 30, 2015 OR _ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3130 Gateway Drive Norcross, Georgia 30071 (Address of principal executive offices)(Zip Code) Registrant's telephone number: (770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of August 19, 2011, there was no established public trading market for the Company’s common stock; therefore, the aggregate market value of the common stock is not determinable. As of January 13, 2016, there were 100 shares of common stock outstanding. IMMUCOR, INC. AND SUBSIDIARIES QUARTERLY FINANCIAL STATEMENTS INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: 3 Consolidated Balance Sheets (unaudited, except for May 31, 2015) 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 42 2 ITEM 1. Consolidated Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) November 30, 2015 May 31, 2015 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 15,067 18,363 Trade accounts receivable, net of allowance for doubtful accounts of $1,866 and $1,669 at November 30, 2015 and May 31, 2015, respectively 65,238 67,674 Inventories, net 44,684 41,847 Deferred income tax assets, current portion 5,807 5,931 Prepaid expenses and other current assets 9,807 11,161 Total current assets 140,603 144,976 PROPERTY AND EQUIPMENT, net 72,226 73,574 GOODWILL 840,507 842,258 INTANGIBLE ASSETS, net 621,995 650,294 DEFERRED FINANCING COSTS, net 22,864 26,399 OTHER ASSETS 15,412 15,185 Total assets $ 1,713,607 1,752,686 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 13,684 13,866 Accrued interest and interest rate swap liability 19,097 19,288 Accrued expenses and other current liabilities 17,771 26,208 Income taxes payable 3,044 3,496 Deferred revenue, current portion 2,844 2,703 Current portion of long-term debt, net of debt discounts 4,404 4,469 Total current liabilities 60,844 70,030 LONG-TERM DEBT, net of debt discounts 1,031,406 1,033,276 DEFERRED INCOME TAX LIABILITIES 228,902 236,487 OTHER LONG-TERM LIABILITIES 30,344 29,212 Total liabilities 1,351,496 1,369,005 COMMITMENTS AND CONTINGENCIES (Note 18) SHAREHOLDERS' EQUITY: Common stock, $0.00 par value, 100 shares authorized, issued and outstanding as of November 30, 2015 and May 31, 2015, respectively - - Additional paid-in capital 758,014 755,234 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity 362,111 383,681 Total liabilities and shareholders' equity $ 1,713,607 1,752,686 The accompanying notes are an integral part of these Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Three Months Ended November 30 NET SALES $ 96,249 96,277 COST OF SALES (exclusive of amortization shown separately below) 37,888 35,773 GROSS PROFIT 58,361 60,504 OPERATING EXPENSES Research and development 6,760 7,115 Selling and marketing 14,819 15,373 Distribution 4,395 5,316 General and administrative 10,608 10,698 Amortization expense 13,591 13,651 Total operating expenses 50,173 52,153 INCOME FROM OPERATIONS 8,188 8,351 NON-OPERATING (EXPENSE) INCOME Interest income 41 32 Interest expense ) ) Other, net 78 214 Total non-operating net expense ) ) LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) ) The accompanying notes are an integral part of these Consolidated Financial Statements. 4 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Six Months Ended November 30 NET SALES $ 192,961 198,717 COST OF SALES (exclusive of amortization shown separately below) 72,529 72,600 GROSS PROFIT 120,432 126,117 OPERATING EXPENSES Research and development 13,590 14,194 Selling and marketing 28,806 30,429 Distribution 8,814 10,356 General and administrative 21,354 21,581 Amortization expense 27,169 27,332 Total operating expenses 99,733 103,892 INCOME FROM OPERATIONS 20,699 22,225 NON-OPERATING (EXPENSE) INCOME Interest income 83 88 Interest expense ) ) Other, net ) 289 Total non-operating net expense ) ) LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) ) The accompanying notes are an integral part of these Consolidated Financial Statements. 5 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Three Months Ended November 30 NET LOSS $ ) ) OTHER COMPREHENSIVE INCOME (LOSS), net of tax: Foreign currency translation adjustment ) ) Changes in fair value of cash flow hedges: Portion of cash flow hedges recognized in other comprehensive income 129 118 Less: reclassification adjustment for losses included in net income ) ) Net changes in fair value of cash flow hedges 78 79 OTHER COMPREHENSIVE LOSS ) ) COMPREHENSIVE LOSS $ ) ) The accompanying notes are an integral part of these Consolidated Financial Statements. IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Six Months Ended November 30 NET LOSS $ ) ) OTHER COMPREHENSIVE (LOSS) INCOME, net of tax: Foreign currency translation adjustment ) ) Changes in fair value of cash flow hedges: Portion of cash flow hedges recognized in other comprehensive income 309 367 Less: reclassification adjustment for losses included in net income ) ) Net changes in fair value of cash flow hedges 138 197 OTHER COMPREHENSIVE LOSS ) ) COMPREHENSIVE LOSS $ ) ) The accompanying notes are an integral part of these Consolidated Financial Statements. 6 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended November 30 OPERATING ACTIVITIES: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 34,217 36,131 Noncash interest expense 5,429 5,420 Loss on disposition and retirement of fixed assets 443 75 Provision for doubtful accounts 360 20 Share-based compensation expense 2,780 1,467 Deferred income taxes ) ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable, trade 1,021 ) Income taxes ) ) Inventories ) ) Other assets 1,166 843 Accounts payable ) 2,726 Deferred revenue 156 ) Accrued expenses and other liabilities ) ) Cash provided by operating activities 8,041 15,013 INVESTING ACTIVITIES: Purchases of property and equipment ) ) Other investments ) ) Acquisitions of businesses, net of cash acquired ) ) Cash used in investing activities ) ) FINANCING ACTIVITIES: Repayments of long-term debt ) ) Proceeds from Revolving Facility 28,000 29,500 Repayments of Revolving Facility ) ) Cash used in financing activities ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 18,363 23,621 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 15,067 15,105 SUPPLEMENTAL INFORMATION: Income taxes paid, net of refunds $ 2,053 2,325 Interest paid 39,514 39,702 NON-CASH INVESTING AND FINANCING ACTIVITIES: Movement from inventory to property and equipment of instruments placed on rental agreements $ 2,691 3,069 The accompanying notes are an integral part of these Consolidated Financial Statements. 7 IMMUCOR, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business Immucor, Inc. (“Immucor”) and its subsidiaries (collectively, the “Company”) develop, manufacture and sell transfusion and transplantation diagnostics products used by hospitals, donor centers and reference laboratories around the world. Our products are used in a number of tests performed in the typing and screening of blood, organs or stem cells to identify certain properties of the cell and serum components of human blood and tissue to ensure donor-recipient compatibility for blood transfusion, and organ transplantations. The Company operates manufacturing facilities in North America with both direct affiliate offices and third-party distribution arrangements worldwide. Basis of Presentation The accompanying consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial information, and the Securities and Exchange Commission’s (“SEC”) instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The Company’s interim results are not necessarily indicative of the Company’s expected full year results. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited, consolidated financial statements and related notes for the year ended May 31, 2015, included in the Company’s Annual Report on Form 10-K filed with the SEC on August 21, 2015. Basis of Consolidation The consolidated financial statements include the accounts of Immucor and all its subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. There are no other entities controlled by the Company, either directly or indirectly. Impact of Recently Issued Accounting Standards Accounting Changes Not Yet Adopted In November 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-17, Income Taxes: Balance Sheet Classification of Deferred Taxes (“ASU 2015-17”). ASU 2015-17 requires that deferred income tax liabilities and assets be classified as noncurrent in a classified statement of financial position. This standard is effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods, which corresponds to the Company’s first quarter of fiscal year 2018. Earlier adoption is permitted as of the beginning of an interim or annual reporting period. The Company is evaluating the effect of the adoption of ASU 2015-17 on its consolidated financial statements. In September 2015, the FASB issued ASU No.2015-16, Business Combinations: Simplifying the Accounting for Measurement - Period Adjustments (“ASU 2015-16”). ASU 2015-16 requires that an acquirer recognize adjustments to provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. The amendments in this update require that the acquirer record, in the same period’s financial statements, the effect on earnings of changes in depreciation, amortization, or other income effects, if any, as a result of the change to the provisional amounts, calculated as if the accounting had been completed at the acquisition date. The amendments in this update require an entity to present separately on the face of the income statement or disclose in the notes the portion of the amount recorded in current-period earnings by line item that would have been recorded in previous reporting periods if the adjustment to the provisional amounts had been recognized as of the acquisition date. This standard is effective for fiscal years beginning after December 15, 2015, including interim periods within those fiscal years, which corresponds to the Company’s first quarter of fiscal year 2017. Early adoption is permitted. The Company is evaluating the effect of the adoption of ASU 2015-16 on its consolidated financial statements. In July 2015, the FASB issued ASU No. 2015-11, Inventory : Simplifying the Measurement of Inventory (“ASU 2015-11”). ASU 2015-11 requires that inventory within the scope of this update be measured at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. The amendments in this update do not apply to inventory that is measured using last-in, first-out (“LIFO”) or the retail inventory method. The amendments apply to all other inventory, which includes inventory that is measured using first-in, first-out (“FIFO”) or average cost. This standard is effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods, which corresponds to the Company’s first quarter of fiscal year 2018. Early adoption is permitted. The Company is evaluating the effect of the adoption of ASU 2015-11 on its consolidated financial statements. 8 In May 2014, the FASB and International Accounting Standards Board issued their converged standard on revenue recognition, ASU 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”). This standard outlines a single comprehensive model for companies to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The core principle of the revenue model is that revenue is recognized when a customer obtains control of a good or service. A customer obtains control when it has the ability to direct the use of and obtain the benefits from the good or service. Transfer of control is not the same as transfer of risks and rewards, as it is considered in current guidance. The Company will also need to apply new guidance to determine whether revenue should be recognized over time or at a point in time. An amendment was made in July 2015 to change the effective date of this standard from the first interim period within annual reporting periods beginning after December15, 2016 to December 15, 2017, which corresponds to the Company’s first quarter of fiscal year 2019. No early adoption is permitted under this standard, and it is to be applied either retrospectively or as a cumulative-effect adjustment as of the date of adoption.The Company is evaluating the effect of the adoption of ASU 2014-09 on its consolidated financial statements. In April 2015, the FASB issued ASU 2015-03, Interest — Simplifying the Presentation of Debt Issuance Costs (“ASU 2015-03”). ASU 2015-03 changes the presentation of debt issuance costs for term debt in the balance sheet by requiring the debt issuance costs to be presented as a direct deduction from the related debt liability, rather than recorded as an asset. In August 2015, ASU 2015-15, Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line-of-Credit Arrangements (“ASU 2015-15”), was issued to provide clarification to ASU 2015-03. The standard specifies that the SEC would not object to an entity deferring and presenting debt issuance costs as an asset and subsequently amortizing deferred debt issuance costs ratably over the term of the line-of-credit arrangement, regardless of whether there are any outstanding borrowings on the line-of-credit arrangement. This standard is effective for fiscal years beginning after December 15, 2015, including interim periods within those fiscal years, which corresponds to the Company’s first quarter of fiscal year 2017. This standard is to be applied retrospectively and early adoption is permitted. The Company is evaluating the effect of the adoption of ASU 2015-03 and ASU 2015-15 on its consolidated financial statements. 2. BUSINESS COMBINATIONS Business combinations completed in fiscal 201 6 : Acquisition of reference lab – On August 3, 2015, the Company completed the asset purchase of a U.S. reference lab for a total cash purchase price of $0.8 million. This acquisition will enable Immucor to deliver current Immucor products as a service to customers as well as commercialize newly developed products. The fair values of the acquired assets were $0.3 million for equipment, $0.2 million for identifiable intangible assets and $0.3 million for goodwill. Business combinations completed in fiscal 2015: Acquisition of Sentilus – On October 1, 2014, the Company completed the acquisition of Sentilus, Inc. (“Sentilus”). Sentilus was a privately-held company focused on developing a novel, inkjet-printed antibody microarray-based technology, FemtoarraysTM . Among other uses, Sentilus has been developing FemtoarraysTM and the underlying technology for use in a variety of in vitro diagnostics areas, including transfusion diagnostics, and could potentially serve as a next generation technology platform for our transfusion diagnostics business. The total cash purchase price of the Sentilus business was $6.0 million which was paid in the second quarter of fiscal year 2015. The purchase agreement includes two contingent consideration arrangements, one for achieving certain regulatory milestones with a potential earn-out for $4.0 million in cash over the next three years, and the other in the form of performance payments based on a percentage of net future sales of the to-be-developed products over approximately the next twenty years. Management estimated that the fair value of the contingent consideration arrangements, as of the acquisition date, was approximately $6.3 million, which is included in Other long-term liabilities on the Company’s consolidated balance sheet. This was determined by applying a form of the income approach, based upon the probability-weighted projected payment amounts discounted to present value at a rate appropriate for the risk of achieving the financial performance targets. The key assumptions were the earn-out period payment probabilities, projected revenues, discount rate and the timing of payments. The present value of the expected payments considers the time at which the obligations are expected to be settled and a discount rate that reflects the risk associated with the performance payments. These assumptions are considered to be level 3 inputs by ASC Topic 820, Fair Value Measurement (“ASC Topic 820”), which are not observable in the market. Including the contingent consideration, the aggregate estimated fair value of the consideration paid was approximately $12.3 million. The other identifiable intangible assets include in-process research and development (“IPR&D”) and a non-competition agreement, which was valued at $18.8 million in the aggregate. Goodwill was valued at $0.6 million and the long-term deferred tax liability was valued at $7.2 million. The goodwill arising from this acquisition is not deductible for tax purposes. 9 Acquisition of LIFECODES distribution business – The Company completed the acquisition of the LIFECODES distribution business in India effective August 1, 2014. This acquisition enables Immucor to streamline the distribution of its LIFECODES products in that region. The Company acquired the assets of the India distribution business for a total cash purchase price of $0.4 million, of which a total of $0.2 million was paid in both the first and second quarters of fiscal 2015. The purchase price also included a potential earn-out of up to $0.2 million if certain financial targets are met during the two year period ending July 2016. The operating results of these acquired businesses have been included in the Company’s consolidated results of operations since their dates of acquisition. 3. OTHER INVESTMENTS Sirona Collaboration – On October 3, 2014, the Company entered into a collaborative arrangement with Sirona Genomics, Inc. (“Sirona”) for the commercialization of Sirona’s human leukocyte antigen (“HLA”) typing sample preparation and bioinformatics offering for next-generation sequencing. As part of the collaborative arrangement, the Company paid $0.7 million for a warrant with an exclusive option to acquire 100% of the common stock of Sirona and also loaned $7.7 million bearing interest at a market rate to Sirona for development funding. The collaborative arrangement also includes the potential for future interest bearing loans from the Company of up to $3.6 million over a two year period from the date of the arrangement, subject to the achievement of certain development milestones and other terms of the arrangement. Sirona is considered to be a variable interest entity (“VIE”). However, because Sirona retains sole responsibility for and control of the operations of the business and for achieving product commercialization, the Company is not required to consolidate results of Sirona. The maximum loss exposure associated with the VIE is $12.0 million, which includes the outstanding loan to Sirona of $7.7 million and the amount paid for the warrant of $0.7 million, and any future potential loans to be made by Immucor. The outstanding loan and the warrant asset are both included in Other assets on the Company’s consolidated balance sheet as of November 30, 2015. On December 2, 2015, the Company loaned an additional $1.0 million to Sirona to fund the development efforts of its existing projects. 4. RELATED PARTY TRANSACTIONS In connection with the acquisition of Immucor in fiscal 2012, the Company entered into a management services agreement with TPG Capital, L.P. (the “Sponsor”). Pursuant to such agreement and in exchange for on-going consulting and management advisory services that are being provided to the Company, the Sponsor receives an aggregate annual monitoring fee of approximately $3.0 million. In the three months and six months ended November 30, 2015, approximately $0.8 million, and $1.6 million was recorded for the monitoring fees, additional services provided by the Sponsor, and out-of-pocket expenses, respectively. In the three months and six months ended November 30, 2014, $1.1 million, and $2.0 million was recorded for these same types of fees and expenses, respectively. These expenses are included in general and administrative expenses in the Company’s consolidated statements of operations. As of November 30, 2015 and May 31, 2015, the Company owed $0.8 million and $0.7 million, respectively, to the Sponsor for these fees and expenses. 10 5. INVENTORIES, net Inventories, net are stated at the lower of cost (first-in, first-out basis) or market (net realizable value). Inventories, net consist of the following (in thousands): As of November 30, 2015 May 31, 2015 Raw materials and supplies $ 13,690 10,816 Work in process 9,953 9,197 Finished goods 21,041 21,834 $ 44,684 41,847 6. PROPERTY AND EQUIPMENT, net Property and equipment, net consist of the following (in thousands): As of November 30, 2015 May 31, 2015 Land $ 235 250 Buildings and improvements 2,324 2,494 Leasehold improvements 26,101 25,639 Capital work-in-progress 2,714 6,897 Furniture and fixtures 3,810 3,757 Machinery, equipment and instruments 101,643 94,021 136,827 133,058 Less accumulated depreciation ) ) Property and equipment, net $ 72,226 73,574 Depreciation expense was $3.6 million and $7.0 million in the three months and six months ended November 30, 2015, and was $4.1 million and $8.8 million in the three months and six months ended November 30, 2014, respectively. Depreciation expense is primarily included in cost of sales in the Company’s consolidated statements of operations. 7. GOODWILL The consolidated financial statements include the goodwill resulting from the acquisition of Immucor in the first quarter of fiscal 2012, and the acquisition of various businesses since that date. The following table presents the changes in the carrying amount of goodwill during the six months ended November 30, 2015 and the fiscal year ended May 31, 2015 (in thousands): November 30, 2015 May 31, 2015 Balance at beginning of period $ 842,258 851,563 Additions: Acquisition of businesses 346 432 Foreign currency translation adjustment ) ) Balance at end of period $ 840,507 842,258 In the first six months of fiscal year 2016 and in fiscal year 2015, there were no significant changes in goodwill other than the impact of changes in foreign currency exchange rates, and an increase in goodwill from business acquisitions completed in those periods. As of November 30, 2015 and May 31, 2015, the Company had $160.0 million of accumulated impairment losses on goodwill. 11 8. OTHER INTANGIBLE ASSETS , net Other intangible assets, net consist of the following (in thousands): As of November 30, 2015 May 31, 2015 Weighted Average Life (years) Cost Accumulated Amortization Net Cost Accumulated Amortization Net Other intangible assets subject to amortization: Customer relationships 19 $ 460,945 ) 363,631 462,534 ) 376,482 Existing technology / trade names 11 315,004 ) 201,260 314,850 ) 215,285 Corporate trade name 15 40,000 ) 28,579 40,000 ) 29,912 Below market leasehold interests 7 1,200 ) 606 1,200 ) 643 Other intangibles 4 428 ) 219 428 ) 272 Total amortizable assets 817,577 ) 594,295 819,012 ) 622,594 Intangible assets not subject to amortization: In-process research and development 27,700 - 27,700 27,700 - 27,700 Total non-amortizable assets 27,700 - 27,700 27,700 - 27,700 Other intangible assets, net $ 845,277 ) 621,995 846,712 ) 650,294 A portion of the Company’s customer relationships is held in functional currencies outside the U.S. Therefore, the stated cost as well as the accumulated amortization is affected by the fluctuation in foreign currency exchange rates. Amortization expense related to these intangible assets for the three months and six months ended November 30, 2015 was $13.6 million and $27.2 million, and for the three months and six months ended November 30, 2014 was $13.7 million and $27.3 million, respectively. Expected amortization expense for the remainder of fiscal year 2016 and for each of the five succeeding years is as follows (in thousands): Year Ending May 31: $ 27,203 54,250 54,136 50,212 49,104 49,078 9. DEFERRED FINANCING COSTS , net Changes in deferred financing costs, net during the six months ended November 30, 2015 and the fiscal year ended May 31, 2015 are as follows (in thousands): As of November 30, 2015 May 31, 2015 Balance at beginning of period $ 26,399 33,116 Amortization ) ) Balance at end of period $ 22,864 26,399 Deferred financing costs are capitalized and are amortized over the life of the related debt agreements using the effective interest rate method, except the senior secured revolving loan facility which uses the straight line method. 12 LONG-TERM DEBT Long-term debt consists of the following (in thousands) : As of November 30, 2015 May 31, 2015 Term Loan Facility, net of $6,306 and $7,381 debt discounts, respectively $ 638,788 641,029 Notes, net of $2,979 and $3,291 debt discounts, respectively 397,021 396,709 Capital lease agreements 1 7 1,035,810 1,037,745 Less current portion, net of debt discounts ) ) Long-term debt, net of current portion $ 1,031,406 1,033,276 Senior Secured Credit Facilities, Security Agreement and Guaranty The Company is party to a credit agreement and related security and other agreements as subsequently amended, with a bank syndicate of lenders, and Citibank N.A. as the Administrative Agent. The credit agreement, as amended, provides for (1)a $663.3 million senior secured term loan facility (the “Term Loan Facility”) and (2)a $100.0 million senior secured revolving loan facility (the “Revolving Facility,” and together with the Term Loan Facility, the “Senior Credit Facilities”). In addition to borrowings upon prior notice, the Revolving Facility includes borrowing capacity in the form of letters of credit and borrowings on same-day notice, referred to as swing line loans, in each case, up to $25.0 million, and is available in U.S. dollars, GBP, Euros, Yen, Canadian dollars and in such other currencies as the Company and the Administrative Agent under the Revolving Facility may agree (subject to a sublimit for such non-U.S. currencies). On December 9, 2015, the Company entered into Amendment No. 5 to the credit agreement to modify the financial covenant associated with the Revolving Facility. The amendment provides that beginning with the period ending November 30, 2015, for purposes of calculating its compliance with the senior secured net leverage ratio covenant for any trailing twelve-month period for bank reporting purposes, the Company may calculate EBITDA on a constant currency basis, as defined in the amendment. The use of the constant currency adjustment is subject to the Company’s compliance with certain restrictions. Borrowings under the Senior Credit Facilities bear interest at a rate per annum equal to an applicable margin plus, at the Company’s option, either (a)in the case of borrowings in U.S. dollars, a base rate determined by reference to the highest of (1)the prime rate of Citibank, N.A., (2)the federal funds effective rate plus 0.50% and (3)a LIBOR rate determined by reference to the costs of funds for U.S. dollar deposits for an interest period of one month adjusted for certain additional costs, plus 1.00% or (b)in the case of borrowings in U.S. dollars or another currency, a LIBOR rate determined by reference to the costs of funds for U.S. dollar deposits for the interest period relevant to such borrowing adjusted for certain additional costs, which, in the case of the Term Loan Facility only, shall be no less than 1.25%. The applicable margin for borrowings under the Term Loan Facility is 2.75% with respect to base rate borrowings and 3.75% with respect to LIBOR borrowings. The applicable margin for borrowings under the Revolving Facility is 2.75% with respect to base rate borrowings and 3.75% with respect to LIBOR borrowings. The applicable margin for borrowings under the Revolving Facility is subject to a 0.25% step-down, when the Company’s senior secured net leverage ratio at the end of a fiscal quarter is less than or equal to 3:00 to 1:00. The interest rate on the Term Loan Facility was 5.00% as of November 30, 2015 and May 31, 2015. Including the amortization of deferred financing costs and the original issue discount, the effective interest rate on the Term Loan Facility is 6.10% for the six months ended November 30, 2015. During the first six months of fiscal 2016, the Company borrowed and repaid $28.0 million from our Revolving Facility. The weighted average interest rate on the borrowings from the Revolving Facility during the first six months of fiscal 2016 was approximately 4.40%. At November 30, 2015, there were no outstanding borrowings under the Revolving Facility and no outstanding letters of credit. The Company is required to make scheduled principal payments on the last business day of each calendar quarter equal to 0.25% of the original principal amount of loans under the Term Loan Facility with the balance due and payable on August 19, 2018. Currently scheduled principal payments are $1.7 million per quarter. The Company is also required to repay loans under the Term Loan Facility based on annual excess cash flows as defined in the credit agreement governing the Term Loan Facility and upon the occurrence of certain other events set forth in that credit agreement. The additional principal due under the terms of the excess cash flow requirement was zero for fiscal year 2015 and fiscal year 2014. The terms of the Senior Credit Facilities provide that any principal paid as a result of the excess cash flow requirement, shall be applied to the scheduled installments of principal following the date of prepayment in direct order of maturity. 13 All obligations under the Senior Credit Facilities are unconditionally guaranteed by the parent company of Immucor, IVD Intermediate Holdings B Inc. (the “Parent”), and certain of Immucor’s existing and future wholly owned domestic subsidiaries (such subsidiaries collectively, the “Subsidiary Guarantors”), and are secured, subject to certain exceptions, by substantially all of the Company’s assets and the assets of the Parent and Subsidiary Guarantors, subject in each case to customary exceptions and exclusions. Indenture and the Senior Notes Due 2019 The Company has also issued $400.0 million in principal amount of Notes. The Notes bear interest at a rate of 11.125%per annum, and interest is payable semi-annually on February15 and August15 of each year. Including the amortization of deferred financing costs and the original issue discount, the effective interest rate on the Notes is 11.70% for the six months ended November 30, 2015. The Notes mature on August15, 2019. Subject to certain exceptions, the Notes are guaranteed on a senior unsecured basis by each of Immucor’s current and future wholly owned domestic restricted subsidiaries (and non-wholly owned subsidiaries if such non-wholly owned subsidiaries guarantee the Company’s or another guarantor’s other capital market debt securities) that is a guarantor of certain debt of the Company or another guarantor, including the Senior Credit Facilities. The Notes are the Company’s senior unsecured obligations and rank equally in right of payment with all of the Company’s existing and future indebtedness that is not expressly subordinated in right of payment thereto. The Notes will be senior in right of payment to any future indebtedness that is expressly subordinated in right of payment thereto and effectively junior to (a)the Company’s existing and future secured indebtedness, including the Senior Credit Facilities described above, to the extent of the value of the collateral securing such indebtedness and (b)all existing and future liabilities of the Company’s non-guarantor subsidiaries. The Company is not aware of any violations of the covenants pursuant to the terms of the indenture governing the Notes or the credit agreement governing the Senior Credit Facilities. Future Commitments The following is a summary of the combined principal maturities of all long-term debt and principal payments to be made under the Company’s capital lease agreements for the remainder of fiscal year 2016 and each of the fiscal years presented in the table below (in thousands): Year Ended May 31: $ 3,318 6,632 6,632 628,513 400,000 $ 1,045,095 14 Interest Expense The significant components of interest expense are as follows (in thousands): Three Months Ended Six Months Ended November 30 November 30 Notes, including OID amortization $ 11,283 11,265 22,562 22,527 Term loan facility, including OID amortization 8,702 8,758 17,506 17,619 Amortization of deferred financing costs 1,781 1,675 3,533 3,324 Interest rate swaps and other interest 153 229 369 492 Revolving facility fees and interest 249 216 409 358 Interest accreted on contingent consideration liability 286 679 567 800 Interest expense $ 22,454 22,822 44,946 45,120 DERIVATIVE FINANCIAL INSTRUMENTS As of November 30, 2015, the Company has interest rate swap agreements to hedge $70.0 million of its future interest commitments resulting from the Company’s Term Loan Facility, and to protect the Company from variability in cash flows attributable to changes in LIBOR interest rates. The purpose of entering into these swap agreements is to match the LIBOR floor in the swaps with the terms of the Term Loan Facility. Consistent with the terms of the Company’s Term Loan Facility, these swaps include a LIBOR floor of 1.25%. These swap agreements hedge a portion of contractual floating rate interest commitments through the expiration of the agreement in September of each year through 2016. As a result of these agreements, the LIBOR rate associated with the hedged amount of the Company’s indebtedness has been fixed at 1.77% until September 30, 2015. Prior to October 1, 2014, the Company had swap agreements that hedged $240.0 million of its floating rate interest commitments at a weighted average fixed LIBOR rate of 1.67%. Effective October 1, 2014 through September 30, 2015, the Company had swap agreements that hedged $155.0 million of the Company’s floating rate interest commitments at a weighted average fixed LIBOR rate of 1.77%. Effective October 1, 2015 through September 30, 2016, the Company has swap agreements to hedge $70.0 million of the Company’s floating rate interest commitments at a fixed LIBOR rate of 1.91%. The Company designated these interest rate swap agreements as cash flow hedges. As cash flow hedges, unrealized gains are recognized as assets while unrealized losses are recognized as liabilities. The interest rate swap agreements are highly correlated to the changes in interest rates to which the Company is exposed. Unrealized gains and losses on these swaps are designated as effective or ineffective. The effective portion of such gains or losses is recorded as a component of accumulated other comprehensive income or loss, while the ineffective portion of such gains or losses will be recorded as a component of interest expense. Future realized gains and losses in connection with each required interest payment will be reclassified from accumulated other comprehensive income or loss to interest expense. The changes in fair values of derivatives that have been designated and qualify as cash flow hedges are recorded in accumulated other comprehensive income or loss and are reclassified into interest expense in the same period the hedged item affects earnings. Due to the high degree of effectiveness between the hedging instruments and the underlying exposures being hedged, fluctuations in the value of the derivative instruments are generally offset by changes in the fair values or cash flows of the underlying exposures being hedged. The changes in the fair values of derivatives that do not qualify as effective are immediately recognized in earnings. The gains and losses on derivative contracts that are reclassified from accumulated other comprehensive income or loss to current period earnings are included in the line item in which the hedged item is recorded in the same period the forecasted transaction affects earnings. As of November 30, 2015, approximately $0.4 million of the deferred net loss on derivative instruments accumulated in other comprehensive loss is expected to be reclassified as interest expense during the next twelve months. This expectation is based on the expected timing of the occurrence of the hedged forecasted transactions. 15 The fair values of the interest rate swap agreements are estimated using industry standard valuation models using market-based observable inputs, including interest rate curves (level 2). A summary of the recorded liabilities included in the consolidated balance sheets is as follows (in thousands): As of November 30, 2015 May 31, 2015 Interest rate swaps (included in other liabilities) $ ) ) The losses from accumulated other comprehensive loss (“AOCI”) was reclassified to the consolidated statement of operations and appears as follows (in thousands): Three Months Ended Six Months Ended November 30 November 30 Location of (loss) gain reclassified from AOCI into income (Losses) gains on cash flow hedges: Interest expense (effective portion) $ ) Interest income (expense) (ineffective portion) $ - (2 ) (1 ) (2 ) FAIR VALUE The Company uses a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level 1—Quoted prices in active markets for identical assets or liabilities. • Level 2—Observable inputs, other than quoted prices included in Level 1, such as quoted prices for markets that are not active; or other inputs that are observable or can be corroborated by observable market data. • Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. As of November 30, 2015 Fair Value Measurements of Assets (Liabilities) Using Carrying (Level 1) (Level 2) (Level 3) Amount (in thousands of dollars) Derivative instruments $ - ) - ) Contingent consideration liability $ - - ) ) As of May 31, 2015 Fair Value Measurements of Assets (Liabilities) Using Carrying (Level 1) (Level 2) (Level 3) Amount (in thousands of dollars) Derivative instruments $ - ) - ) Contingent consideration liability $ - - ) ) The carrying amounts of cash and cash equivalents, trade accounts receivable, accounts payable and accrued expenses approximate their fair values because of the short-term maturity of these instruments. Of the $15.1 million and $18.4 million of cash and cash equivalents at November 30, 2015 and May 31, 2015, respectively, approximately 41% and 37% was located in the U.S., respectively. 16 The Company uses derivative financial instruments, primarily in the form of floating-to-fixed interest rate swap agreements, in order to mitigate the risks associated with interest rate fluctuations on the Company’s floating rate indebtedness. The estimated fair value of the Company’s derivative instruments is based on quoted market prices for similar instruments (a level 2 input) and are reflected at fair value in the consolidated balance sheets. The level 2 inputs used to calculate fair value were interest rates, volatility and credit derivative markets. The Company’s current and long-term derivative financial instrument liabilities are included in Accrued interest and interest rate swap liability and Other long-term liabilities in the Company’s consolidated balance sheets. The fair value of the Company’s Notes and the Term Loan Facility (collectively referred to as the Company’s debt instruments) is estimated to be $407.3 million and $622.5 million at November 30, 2015, respectively, based on recent trades of similar instruments. The fair value of the Notes and the Term Loan Facility was estimated to be $424.3 million and $653.3 million at May 31, 2015, respectively, based on the fair value of these instruments at that time. Management believes that these liabilities can be liquidated without restriction. As of November 30, 2015, the Company had $19.1 million in contingent consideration liabilities for earn-out provisions resulting from acquisitions included in Other long-term liabilities on the Company’s consolidated balance sheet. As of May 31, 2015, the Company had $18.6 million in contingent consideration liabilities for earn-out provisions, of which $0.1 million was included in Accrued expenses and other current liabilities and $18.5 million was included in Other long-term liabilities on the Company’s consolidated balance sheet. The fair value of these contingent consideration liabilities was determined by applying a form of the income approach (a level 3 input), based upon the probability-weighted projected payment amounts discounted to present value at a rate appropriate for the risk of achieving the performance targets. The key assumptions included in the calculations were the earn-out period payment probabilities, projected revenues, discount rate and the timing of payments. The present value of the expected payments considers the time at which the obligations are expected to be settled and a discount rate that reflects the risk associated with the performance payments. The changes in the contingent consideration liabilities are summarized in the following table (in thousands): Six Months Ended Twelve Months Ended November 30, 2015 May 31, 2015 Balance at the beginning of the period $ ) ) Additions due to acquisitions - ) Payments 39 87 Accretion of fair value ) ) Balance at the end of the period $ ) ) 17 ACCUMULATED OTHER COMPREHENSIVE LOSS The changes in accumulated other comprehensive loss are as follows (in thousands): Pretax Tax After Tax Six Months Ended November 30, 2015 Foreign exchange translation adjustment $ ) ) ) Changes in fair value of cash flow hedges 309 171 138 $ ) ) ) Six Months Ended November 30, 2014 Foreign exchange translation adjustment $ ) 137 ) Changes in fair value of cash flow hedges 367 170 197 $ ) 307 ) The components of accumulated other comprehensive loss are as follows (in thousands): As of November 30, 2015 May 31, 2015 Cumulative foreign currency translation adjustment $ ) ) Change in fair value of cash flow hedges, net of tax ) ) Accumulated other comprehensive loss $ ) ) SHARE-BASED COMPENSATION The Company has granted nonvested restricted stock, stock options, and stock appreciation rights to key employees and directors under its 2011 Equity Incentive Plan. The Company granted stock awards with an aggregate fair value of approximately $5.2 million and $17.1 million during the three months and six months ended November 30, 2015 and zero and $0.6 million during the three months and six months ended November 30, 2014, respectively. As of November 30, 2015, a total of 63,036 shares were available for future grants. Restricted stock units typically vest over a two-year period (50% per year) and do not expire. Upon vesting, restricted stock units are settled in shares of IVD Holdings Inc.’s common stock. Stock option awards are granted with service-based vesting conditions (“service-based options”), and performance-based or market-based vesting conditions (“performance-based options”). The service-based options contain tiered vesting terms over the service period. The performance-based options vest in tranches upon the achievement of certain performance or market objectives, which are measured over a three or four year period. On September 24, 2015, the Company’s Compensation Committee approved a modification to the Company’s 2011 Equity Incentive Plan (“Plan”) effective November 1, 2015. This modification added an alternative service-based vesting opportunity to all previously granted but unvested performance-based options. On October 16, 2015, the Company’s Compensation Committee approved an additional modification to its Plan that converted all stock appreciation rights granted prior to November 1, 2015 to service-based option awards and performance-based option awards. These awards will vest from the original grant through May 31, 2021. This modification resulted in a total increase in stock-based compensation expense of $4.6 million, of which $1.3 million was recorded in the second quarter of fiscal year 2016. In the first quarter of fiscal year 2016, the Company granted 279,247 shares of options with service-based conditions and 34,566 shares of restricted stock units. In the second quarter of fiscal year 2016, the Company granted 248,825 shares of options with service-based conditions and 6,538 shares of options with performance-based or market-based conditions. The Company also canceled 167,400 shares of stock appreciation rights in the second quarter of fiscal year 2016. In conjunction with these grants, the Compensation Committee approved an increase in the shares eligible for grant under the Company’s 2011 Equity Incentive Plan from 514,631 shares to 808,444 shares. 18 Stock options with service-based vesting conditions The Company has granted awards that contain service-based vesting conditions. These awards contain tiered vesting terms over the service period. The compensation cost for these options is recognized on a straight-line basis over the vesting periods. Activity for the service-based vesting options was as follows for the six months ended November 30, 2015: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value Service-based options outstanding at May 31, 2015 158,329 $ 100.00 Granted 528,072 100.00 Exercised - - Forfeited ) 100.00 Expired or cancelled ) 100.00 Service-based options outstanding at November 30, 2015 669,285 100.00 8.3 $ - Exercisable at November 30, 2015 142,163 $ 100.00 6.5 $ - The aggregate intrinsic value in the above table represents the total pre-tax amount that a participant would receive if the option had been exercised on the last day of the respective fiscal year. Options with a market value less than its exercise value are not included in the intrinsic value amount. The weighted-average grant-date fair value of share options granted during the first six months of fiscal year 2016 was $25.26. As of November 30, 2015, there was $12.0 million of total unrecognized compensation cost related to nonvested service-based stock option awards. This compensation cost is expected to be recognized over a weighted average period of approximately 3.4 years. Stock options with p erformance-based or market-based vesting conditions The Company has granted awards that contain either performance-based or market-based conditions. Compensation cost for the performance-based or market-based stock options is recognized based on either the achievement of the performance conditions, if they are considered probable, or if they are not considered probable, on the achievement of the market-based condition. Awards granted which vest upon either the satisfaction of the performance or market conditions were measured based upon the achievement of the market condition during fiscal 2016 since the Company believes that the achievement of the performance conditions are not probable. Activity for the performance-based or market-based options was as follows for the six months ended November 30, 2015: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value Performance or market-based options outstanding at May 31, 2015 149,329 $ 100.00 Granted 6,538 100.00 Exercised - - Forfeited ) 100.00 Expired or cancelled ) 100.00 Performance or market-based options outstanding at November 30, 2015 34,657 100.00 6.1 $ - Exercisable at November 30, 2015 34,657 $ 100.00 6.1 $ - (1)The aggregate intrinsic value in the above table represents the total pre-tax amount that a participant would receive if the option had been exercised on the last day of the respective fiscal year. Options with a market value less than its exercise value are not included in the intrinsic value amount. 19 The weighted-average grant-date fair value of share options granted during the first six months of fiscal year 2016 was $23.82. As of November 30, 2015, there was $0.1 million of total unrecognized compensation cost related to nonvested performance-based or market-based vesting conditions awards. This compensation cost is expected to be recognized over a weighted average period of approximately 0.7 years. Restricted stock units The fair value of restricted stock is estimated using the Monte Carlo simulation approach described above and is then discounted due to non-marketability. The following is a summary of the changes in unvested restricted stock units for the first six months of fiscal year 2016: Number of Shares Weighted-Average Grant-Date Fair Value Nonvested restricted stock units outstanding at May 31, 2015 2,400 $ 84.55 Granted 34,566 104.24 Vested - - Forfeited - - Nonvested restricted stock units outstanding at November 30, 2015 36,966 $ 102.98 As of November 30, 2015, there was $3.4 million of total unrecognized compensation cost related to nonvested restricted stock awards. This compensation cost is expected to be recognized over the weighted average period of approximately 3.5 years. Stock appreciation rights As of November 1, 2015, the Company canceled all its existing stock appreciation rights and converted them to service-based and performance-based option awards. Number of Shares Weighted-Average Grant-Date Fair Value Stock appreciation rights outstanding at May 31, 2015 167,000 $ 1.98 Granted 3,000 1.98 Vested - - Forfeited ) 1.98 Cancelled/Expired ) 1.98 Stock appreciation rights outstanding at November 30, 2015 - $ - The Company recognized expense of $1.9 million and $2.8 million in the three months and six months ended November 30, 2015 and $1.0 million and $1.5 million in the three months and six months ended November 30, 2014, respectively, before income tax benefits, for all the Company’s stock plans. INCOME TAXES The effective tax rate for the six months ended November 30, 2015 and November 30, 2014 was 21.4% and 35.4%, respectively. The difference between the federal statutory rate and the effective tax rate for the six months ended November 30, 2015 and November 30, 2014 was primarily due to income subject to tax in the various tax jurisdictions with rates that differ from the U.S. statutory tax rate and the impact of recording U.S. income taxes associated with future remittances of un
